DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “RUL Prediction for Individual Units Based on Condition Monitoring Signals With a Change Point.” Jumbo Son et al. IEEE Transactions on Reliability, Vol. 64, No. 1, March 2015, hereinafter “Jumbo Son et al”.
	Regarding claim 1, Jumbo Son et al discloses a system comprising: a plurality of sensors associated with a plurality of subsystems of a vehicle; and a controller configured to communicate with the plurality of subsystems of the vehicle and further configured to: process data received from one or more sensors of one of the subsystems of the vehicle, wherein the processing includes smoothing the data and calculating a mean of the data; identify a transition point in the processed data where a moving average of the data is less than the mean by a predetermined amount indicating an upward trend or where the moving average is greater than the mean by the predetermined amount indicating a downward trend; select a segment of the processed data subsequent to the transition point; detect a trend in the segment of the processed data subsequent to the transition point using regression, wherein the trend includes the upward trend or the downward trend; extrapolate the detected trend to reach a predetermined fault threshold; predict a failure of the one of the subsystems based on a slope of the extrapolated trend; and provide an indication of the prediction based on the slope of the extrapolated trend to schedule a service for the one of the subsystems. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 2, Jumbo Son et al discloses wherein the controller is further configured to accurately diagnose a fault in the one of the subsystems, modify a control parameter of the vehicle to improve vehicle safety, and/or prolong life of a component of the one of the subsystems before the component fails using the detected trend. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 3, Jumbo Son et al discloses wherein the controller is further configured to: detect a second trend in second data collected from the one or more sensors of one of the subsystems after the service; and evaluate the service based on at least one of whether a second slope of the second trend is greater than a second threshold and whether the second data is within a predetermined range. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 4, Jumbo Son et al discloses wherein the received data includes first and second data for first and second parameters of the one of the subsystems, respectively, and wherein the controller is further configured to: determine whether to generate an alert about a condition of the one of the subsystems based on whether the first data for the first parameter has crossed a first threshold; and detect the trend using the second data for the second parameter, wherein the second parameter is different than the first parameter. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 5, Jumbo Son et al discloses wherein the controller is configured to provide the indication of the prediction in response to the slope of the extrapolated trend being greater than a first predetermined threshold. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction. 

Regarding claim 6, Jumbo Son et al discloses wherein the controller is configured to: estimate an operational life of the one of the subsystems based on the slope of the extrapolated trend; and provide the indication of the prediction based on the estimation. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 7, Jumbo Son et al discloses wherein the controller is configured to select a type the regression depending on a type of a parameter of the one of the subsystems for which the data is received. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 8, Jumbo Son et al discloses wherein the controller is configured to detect the trend by excluding data before the transition point. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 9, Jumbo Son et al discloses wherein the controller is located in a computing device remote from the vehicle and wherein the computing device includes a mobile device, a service tool, or a server in a cloud. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 10, Jumbo Son et al discloses system comprising: a processor; and a memory storing instructions that when executed by the processor configure the processor to: process data received from a sensor of a subsystem of a vehicle, wherein the processing includes smoothing the data and calculating a mean of the data; identify a transition point in the processed data where a moving average of the data is less than the mean by a predetermined amount indicating an upward trend or where the moving average is greater than the mean by the predetermined amount indicating a downward trend; select a segment of the processed data subsequent to the transition point; detect a trend in the segment using regression, wherein the trend includes the upward trend or the downward trend; extrapolate the detected trend to reach a predetermined fault threshold; predict a failure of the subsystem based on a slope of the extrapolated trend; and provide an indication of the prediction based on the slope of the extrapolated trend to schedule a service for the subsystem. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 11, Jumbo Son et al discloses wherein the instructions further configure the processor to accurately diagnose a fault in the subsystem, modify a control parameter of the vehicle to improve vehicle safety, and/or prolong life of a component of the subsystem before the component fails using the detected trend. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 12, Jumbo Son et al discloses wherein the instructions further configure the processor to: detect a second trend in second data collected from the one or more sensors of the subsystem after the service; and evaluate the service based on at least one of whether a second slope of the second trend is greater than a second threshold and whether the second data is within a predetermined range. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 13, Jumbo Son et al discloses wherein the received data includes first and second data for first and second parameters of the subsystem, respectively, and wherein the instructions further configure the processor to: determine whether to generate an alert about a condition of the subsystem based on whether the first data for the first parameter has crossed a first threshold; and detect the trend using the second data for the second parameter, wherein the second parameter is different than the first parameter. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 14, Jumbo Son et al discloses wherein the instructions further configure the processor to provide the indication of the prediction in response to the slope of the extrapolated trend being greater than a first predetermined threshold. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 15, Jumbo Son et al discloses wherein the instructions further configure the processor to: estimate an operational life of the subsystem based on the slope of the extrapolated trend; and provide the indication of the prediction based on the estimation. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 16, Jumbo Son et al discloses wherein the instructions further configure the processor to select a type the regression depending on a type of a parameter of the subsystem for which the data is received. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 17, Jumbo Son et al discloses wherein the instructions further configure the processor to detect the trend by excluding data before the transition point. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 18, Jumbo Son et al discloses computing device comprising the system of claim 10 wherein the computing device is remote from the vehicle and includes a mobile device, a service tool, or a server in a cloud. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 19, Jumbo Son et al discloses method comprising: processing data received from a sensor of a subsystem of a vehicle, wherein the processing includes smoothing the data and calculating a mean of the data; identifying a transition point in the processed data where a moving average of the data is less than the mean by a predetermined amount indicating an upward trend or where the moving average is greater than the mean by the predetermined amount indicating a downward trend; selecting a segment of the processed data subsequent to the transition point; detecting a trend in the segment using regression, wherein the trend includes the upward trend or the downward trend; extrapolating the detected trend to reach a predetermined fault threshold; predicting a failure of the subsystem based on a slope of the extrapolated trend; providing an indication of the prediction based on the slope of the extrapolated trend to schedule a service for the subsystem; and using the detected trend to accurately diagnose a fault in the subsystem, modify a control parameter of the vehicle to improve vehicle safety, and/or prolong life of a component of the subsystem before the component fails. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Regarding claim 20, Jumbo Son et al discloses further comprising: detecting a second trend in second data collected from the one or more sensors of the subsystem after the service; and evaluating the service based on at least one of whether a second slope of the second trend is greater than a second threshold and whether the second data is within a predetermined range. See FIG. 2, Tables I and II, and Section II(B) – Online RUL Prediction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747